Order entered September 9, 2013




                                         In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-11-00769-CV

   TIMOTHY BARTON, JMJ HOSPITALITY, L.L.C. AND JMJ HOLDINGS, L.L.C,
                             Appellants

                                           V.

 RESORT DEVELOPMENT LATIN AMERICA, INC., ALIBER GARCIA AND ELIUD
                       GARCIA, Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-07-10870-F

                                       ORDER
       Before the Court is appellees’ unopposed motion to extend time to file motion for

rehearing. The motion is GRANTED. Appellees’ motion for rehearing shall be filed no later

than September 20, 2013.


                                                  /s/   JIM MOSELEY
                                                        JUSTICE